Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
	Regarding independent claims 1, 11, and 21, an examiner’s statement of reasons for allowance was included in the Office Action mailed 10/4/2021 (Pages 10-15), including a discussion of contrasting features, relative to the prior art. Note that the Claim 21 language is in line with examiner’s interpretations stated on page 10 (underlined, bolded) section introduced by “For the purpose of further prosecuting the claim, the claim language will be understood as…”	For additional context, the Applicant’s remarks filed 10/27/2021 (Page 10, excerpt presented below) are equally relevant, as they support the language of the claims, regarding the first position (represented by Fig. 27, showing a locking surface 268 exterior of through hole 26) and the second position (represented by Fig. 28, BUT ALSO BY Fig. 26, depicting the locking surface 268 having passed inside/through hole 26) of the detection member.


    PNG
    media_image1.png
    250
    716
    media_image1.png
    Greyscale

Excerpt from Applicant's remarks filed 12/27/2021 (Page 10)

Since the prior art (e.g. Rethy, Farascioni, Kostrzewski, Capola – see itemized discussion on Pages 12-15 of the 10/4/2021 Office Action) teaches surgical staplers that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-10 and 12-20 are allowable as depending from independent Claims 1 and 11, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731